MANDATE
          Case 1:11-cv-05474-LAP-GWG
                Case 18-3711, Document 37,
                                       Document
                                           07/26/2019,
                                                  305 2617957,
                                                       Filed 07/26/19
                                                                 Page1Page
                                                                      of 2 1 of 2

                                                                                           N.Y.S.D. Case #
                                                                                           11-cv-5474(LAP)
                             UNITED STATES COURT OF APPEALS                                16-cv-3551(LAP)
                                          FOR THE
                                      SECOND CIRCUIT
                         ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 26th day of July, two thousand nineteen.

     ____________________________________

     New York City District Council of Carpenters Pension ORDER
     Fund, by their Trustees Frank Spencer, Douglas J.       Docket No. 18-3711
     McCarron, John Ballantyne, Paul Tyznar, Paul O'Brien,
     Kevin M. O'Callaghan, Catherine Condom, David
     Meberg, Bryan Winter and John DeLollis, New York
     City District Council of Carpenters Welfare Fund, by
     thier Trustees Frank Spencer, Douglas J. McCarron, John                                      Jul 26 2019
     Ballantyne, Paul Tyznar, Paul O'Brien, Kevin M.
     O'Callaghan, Catherine Condon, David Meberg, Bryan
     Winter, and John DeLollis, New York City District
     Council of Carpenters Annuity Fund, by thier Trustees
     Frank Spencer, Douglas J. McCarron, John Ballantyne,
     Paul Tyznar, Paul O'Brien, Kevin M. O'Callaghan,
     Catherine Condon, David Meberg, Bryan Winter, and
     John DeLollis, New York City District Council of
     Carpenters Apprenticeship, Journeyman Retraining,
     Educational and Industry Fund, by thier Trustees Frank
     Spencer, Douglas J. McCarron, John Ballantyne, Paul
     Tyznar, Paul O'Brien, Kevin M. O'Callaghan, Catherine
     Condon, David Meberg, Bryan Winter, and John
     DeLollis,

                  Plaintiff-Appellees,

     v.

     Joseph Olivieri, Brian Hayes, Michael Mitchell, Finbar
     O'Neil, K.A.F.C.I., Michael Brennan, Turbo Enterprises,
     Inc., Terence Buckley, Pitcohn Construction Enterprises,
     Inc., Gerard McEntee, Pyramind Associates Construction
     Corp, James Duffy, Brian Carson, Joseph Rucco, John
     Stamberger, Michael Vivenzio, EMB Contracting Corp.,
     Michael Batalias, Elisavet Batalias, Matthew Kelleher,

                  Defendants,




MANDATE ISSUED ON 07/26/2019
     Case 1:11-cv-05474-LAP-GWG
           Case 18-3711, Document 37,
                                  Document
                                      07/26/2019,
                                             305 2617957,
                                                  Filed 07/26/19
                                                            Page2Page
                                                                 of 2 2 of 2




Michael Forde, John Greaney, Imelda Greaney,

          Defendants-Appellants.
_______________________________________

       The parties in the above-referenced case have filed a stipulation withdrawing this appeal
pursuant to FRAP 42.

       The stipulation is hereby "So Ordered".

                                                      For The Court:
                                                      Catherine O'Hagan Wolfe,
                                                      Clerk of Court
